t c summary opinion united_states tax_court alice schneider petitioner v commissioner of internal revenue respondent docket no 2712-10s filed date alice schneider pro_se carmen n presinal-roberts for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to the first-time_homebuyer credit as provided in sec_36 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed petitioner’s mother died testate on date in her will petitioner’s mother bequeathed her property to her seven children including petitioner in equal shares share and share alike thus petitioner inherited a one-seventh share of her mother’s estate sometimes referred to as the estate the estate held an ownership_interest in a cooperative apartment in midtown manhattan the co-op on date petitioner entered into a contract to purchase the co-op from the estate for dollar_figure the contract lists petitioner as the purchaser and the estate as the seller of the co-op 1according to petitioner the attorney who represented both her and the estate advised her that it would be cleaner to purchase the co-op from the estate rather than from her siblings one of petitioner’s sisters in her capacity as the executrix of the estate and under the powers granted to her by the mother’s will signed the contract on behalf of the estate clause of the contract provides that petitioner shall be entitled to a credit at closing of a sum equal to one-seventh of the ‘net’ profit to the estate from the sale after all expenses of the estate in the sale taxes estate legal fees etc closing for the sale of the co-op occurred on date at closing petitioner received a credit of dollar_figure towards the purchase_price representing her one-seventh distributive_share of the estate and issued two checks--a dollar_figure certified check and a dollar_figure personal check both payable to the estate petitioner borrowed dollar_figure to pay the remaining amount owed on the purchase of the co-op on date the estate through the executrix issued checks to petitioner’s six siblings representing their respective distributive shares of the estate petitioner timely filed a federal_income_tax return on which she claimed a first-time_homebuyer credit of dollar_figure form_5405 first-time_homebuyer credit was attached to the return 2the record does not reveal the reason for the difference between the dollar_figure sum of the aforementioned credit and payments dollar_figure dollar_figure dollar_figure dollar_figure and the dollar_figure purchase_price discussion sec_36 provides a refundable tax_credit to the first- time homebuyer of a principal_residence in the united_states the amount of the tax_credit is percent of the purchase_price of the residence with a limitation of dollar_figure sec_36 sec_36 defines a first-time_homebuyer as any individual and if married the individual’s spouse having no present ownership_interest in a principal_residence during the year period ending on the date of the purchase of the principal_residence sec_36 provides that the term principal_residence has the same meaning as that used in sec_121 sec_1_121-1 income_tax regs provides that a residence includes a house or apartment that a taxpayer is entitled to occupy as a tenant-stockholder in a cooperative_housing_corporation respondent does not dispute that petitioner qualifies as a first-time_homebuyer further he does not dispute that the co- op petitioner acquired qualifies as a principal_residence within the purview of sec_36 however respondent asserts and we agree that petitioner’s acquisition of the co-op from her 3although referred to as a credit for the tax_year in question ie the first-time_homebuyer credit is essentially a governmental non-interest-bearing loan inasmuch as the recipient taxpayer must repay the credit over a 15-year period sec_36 mother’s estate does not qualify as a purchase for purposes of sec_36 our reasoning in this regard follows sec_36 defines a purchase for purposes of sec_36 sec_36 first-time_homebuyer credit c definitions --for purposes of this section-- purchase -- a in general --the term purchase means any acquisition but only if-- i the property is not acquired from a person related to the person acquiring such property and ii the basis of the property in the hands of the person acquiring such property is not determined-- i in whole or in part by reference to the adjusted_basis of such property in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent related_persons --a person shall be treated as related to another person if the relationship between such persons would result in the disallowance of losses under sec_267 or sec_707 but in applying sec_267 and c for purposes of this section paragraph of sec_267 shall be treated as providing that the family of an individual shall include only his spouse ancestors and lineal_descendants petitioner’s acquisition of the co-op is not a purchase as defined in sec_36 petitioner acquired the co-op from related_persons in contravention of the mandate of sec_36 in that petitioner purchased the co-op from the executrix of her mother’s estate a related_person petitioner maintains that purchasing the co-op from her mother’s estate is the same thing as purchasing the co-op from her siblings and her siblings are not her lineal_descendants thus she posits her acquisition of each of her siblings’ one-seventh interests in the co-op qualifies for the sec_36 tax_credit although petitioner’s siblings ultimately received the proceeds from the sale of the co-op petitioner’s acquisition of the co-op was cast as a purchase from her mother’s estate and it is a well-accepted tax principle that a taxpayer is bound by the form given to the transaction see 429_us_569 senra v commissioner tcmemo_2009_79 in this regard the supreme court has held that a taxpayer must accept the tax consequences of his or her choice and may not enjoy the benefit of some other route he or she might have chosen to follow but did not sec_267 to which we are directed by sec_36 provides that except in the case of a sale_or_exchange in satisfaction of a pecuniary_bequest an executor of an estate and a beneficiary of such estate are related_persons 417_us_134 to conclude we sustain respondent’s disallowance of the dollar_figure first-time_homebuyer credit as claimed on petitioner’s federal_income_tax return to reflect the foregoing decision will be entered for respondent
